Citation Nr: 1134681	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  02-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for prostate cancer. 

2. Entitlement to service connection for skin cancer. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to February 1946.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal was initially remanded by the Board in November 2003 for additional development.  The Board denied the Veteran's claims in December 2006.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in August 2008 that vacated the Board's December 2006 decision and remanded the matter to the Board for further proceedings.  The Board remanded this matter in February 2009 and May 2010.  After further development was accomplished by the RO, this case was returned to the Board.  

In August 2011, the Veteran submitted a Request and Consent for Release of Information for his skin rash claim.  The Veteran did not provide a waiver of RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2010).  The additional evidence, however, does not pertain to the issue on appeal.  The Veteran had been previously service connected for skin rash and the issue of skin cancer is a separate issue.  As such, the Board finds that referral to the RO for initial review is not required.  See 38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record shows that prostate cancer was not present in service, or for many years thereafter; nor is it the result of any incident occurring during service, to include exposure to ionizing radiation.  

3. The competent evidence of record shows that skin cancer was not present in service, or for many years thereafter; nor is it the result of any incident occurring during service, to include exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1. Prostate cancer was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

2. Skin cancer was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was initially sent a notice letter in September 2001.  Additional VCAA letters were sent in June 2004 and May 2010.  The May 2010 letter included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters addressed the notice elements for service connection for the Veteran's claims and informed the appellant of what evidence was required to substantiate the claims.  The May 2010 letter informed the appellant's of his and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

Although the VCAA duty to notify has been met, the notice requirements were satisfied subsequent to the initial AOJ decision.  The Board finds, however, that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of various supplemental statements of the case in 2010 and 2011 issued after the notices were provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  An advisory opinion from the Director of Compensation and Pension was obtained in July 2010.  To that end, the Board finds that the RO complied with its February 2009 and May 2010 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran asserts that he was exposed to ionizing radiation in service which caused his prostate and skin cancer.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Additionally, entitlement service connection for a disorder that is attributable to ionizing radiation exposure during service can be shown in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.  

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Finally, if service connection cannot be established as a result of exposure to ionizing radiation, it may still be established on a direct basis by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran claims he is entitled to service connection for skin and prostate cancers.  Specifically, he contends he developed these disorders as a result of his exposure to radiation in Nagasaki, Japan following the detonation of nuclear bombs during World War II.  

The medical evidence of record shows that the Veteran has current diagnoses of prostate and skin cancer.  A March 1995 pathology report confirmed adenocarcinoma of the prostate.  A March 1999 skin biopsy also verified malignant melanoma in situ. 

The service records show that the Veteran was stationed in Guam in 1945.  A Scenario of Participation and Radiation Exposure report received in August 2005 shows that the Veteran was in Sasebo, Kyushu, Japan on October 22, 1945 and departed on December 2, 1945.  The report noted that Sasebo was approximately 30 miles from Nagasaki.  The Veteran also submitted two lay statements from fellow soldiers showing that they traveled to Nagasaki, Japan in October 1945 and VA also conceded that he visited Nagasaki for one day on October 23, 1945.  As such, the Board finds that the evidence does not preponderate against his claim that he was exposed to ionizing radiation in Japan.  The Board notes that the record is clear that he did not participate in the atmospheric testing of nuclear weapons, or participate in the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946.  The Board notes that the Veteran was stationed outside Nagasaki in Sasebo, Japan and that lay statements provide that he toured Nagasaki soon after the 1945 nuclear detonation.  As such, under the doctrine of reasonable doubt, the Board finds the record in support of the Veteran's argument that he experienced radiation exposure as a result of "other activities as claimed" such as touring Nagasaki.  See 38 C.F.R. § 3.311; see also 38 U.S.C.A § 5107(b).

Initially, the Board notes that skin and prostate cancer are not diseases associated with radiation exposure under 38 C.F.R. § 3.309 (d)(2).  Although various types of cancers are included in this presumption, skin and prostate cancer are not included.  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.309.  See 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.311(b)(2), however, skin and prostate cancers are included as radiogenic diseases.  Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  As prostate cancer and skin cancer are radiogenic diseases as defined in 38 C.F.R. § 3.311(b)(2), the Veteran's claim was referred to the VA Under Secretary of Health.  

In a July 2010 Memorandum from the Director of Radiation and Physical Exposures (Director), the Director noted that the Veteran was born in 1926 and was diagnosed with prostate cancer in 1995 and skin cancer in 1999.  The Director noted the Veteran's exposure in Japan and the doses of ionizing radiation as provided by the Defense Threat Reduction Agency (DTRA).  Using these values, and the Interactive Radioepidemiological Program (IREP) of the National Institute of Occupational Safety and Health (NIOSH) it was estimated that the 99th percentile value of the probability of causation was 0.01%.  The Director noted that the IREP was built by the National Cancer Institute of the National Institutes of Health in 1985 and relied primarily, though not exclusively, on data accumulated from survivors of the nuclear weapon detonation in Japan.  The Director also noted that a previous negative opinion provided in October 2005 was based on IREP calculations that were based on numbers higher than the more precise values in the subsequent DTRA memorandum.  That opinion was based on the Biological Effects of Ionizing Radiation (BIER V) report.  The Director then considered the BIER VII report which acknowledges new information that had become available from Hiroshima and Nagasaki survivors since 1990.  The Director noted that confidence in the estimates had risen because of the increase in data since the 1990 report.  The newer report included mortality rates for the period of 1950-1997 and evaluated cancer incidence data from the Hiroshima and Nagasaki tumor registries.  Risk models were also based on the DS02 (Dosimetry System 2002) dosimetry.  The Director noted that the general magnitude of estimated risks for total cancer mortality or leukemia had not changed greatly from estimates in the last report such as BIER V and recent reports of the United Nations Scientific Committee on the Effects of Atomic Radiation and the International Commission on Radiological Protection.  

The Director continued to explain that Chapter 12 of BIER VII entitled "Estimating Cancer Risk" described in detail the mathematical models used for developing lifetime attributable risk (LAR) estimates for both cancer incidence and mortality.  BEIR VII, which described the mathematical formulas used to derive cancer incidence risk estimates, did not attempt, as did IREP, to use this model to develop tables for all ages at time of exposure, intervals between exposure and diagnosis, precise doses, and several other parameters.  Table 12-5A  estimated the LAR based on relative risk transport excess relative risk (ERR) model, for prostate cancer for males of mixed ages exposed to 0.1 Gy (almost four orders of magnitude above what the Veteran received) as 190 per 100,000; in other words, less than 0.2%.  Table 12-5A did not give a site-specific LAR for skin cancer or melanoma; however the ERR for "other" is 470 per 100,000, which is less than 0.5%.  In view of the foregoing, the Director of Radiation and Physical Exposures opined that it was unlikely that the Veteran's malignant melanoma and/or prostate cancer can be attributed to ionizing radiation exposure while in service.  

Also in July 2010, an Advisory Opinion was issued by the Director of Compensation and Pension (C&P Director) based on the above described Director's memorandum.  The C&P Director noted the Veteran's honorable service from March 1944 to February 1946.  Additionally, the DTRA advised in May 2009 that the service record do not confirm that the Veteran participated as a member of the American occupation forces in Japan following World War II, however, VA conceded that the Veteran was present in the VA defined Nagasaki area for one day on October 23, 1945.  As such, the Veteran was 19 years old at the time of exposure.  The C&P Director considered the dose estimates from the DTRA indicating the doses of ionizing radiation that the Veteran was exposed to in Japan.  The C&P Director also noted that none of the troops participating in the occupation of Japan received a dose from neutron radiation.  The C&P Director considered the Veteran's current diagnoses and the medical history.  After considering the Memorandum from the Director of Radiation and Physical Exposures, the C&P Director opined that there was no reasonable possibility that the Veteran's malignant melanoma and prostate cancer resulted from exposure to radiation in service.  

Based on the foregoing, the Board finds that service connection is not warranted under 38 C.F.R. § 3.311 because the requisite supporting medical opinions from the Director of Radiation and Physical Exposures and the Director of Compensation and Pension found that it was unlikely that the Veteran's cancers were due to radiation exposure and there was no reasonable possibility that the cancers resulted from exposure to ionizing radiation.  The Veteran has also not submitted any other medical evidence showing that his disabilities are related to his ionizing radiation exposure.  Without evidence showing that his cancers were caused by ionizing radiation exposure, service connection is not warranted.  

Further, regarding the third avenue of recovery, a veteran may also establish service connection directly under 38 C.F.R. § 3.303.  See Combee, supra.  The fact that the Veteran is not entitled to service connection as a result of exposure to ionizing radiation under 38 C.F.R. § 3.309 and § 3.311 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303.  

As previously provided in this decision, there is competent medical evidence showing that the Veteran has current diagnoses of skin and prostate cancers.  In spite of these diagnoses, there is no evidence of a chronic disability in service.  The service medical records are negative for any complaints, treatment or diagnoses related to the Veteran's skin or prostate.  The reports of medical history and separation examinations are negative for any problems associated with his skin or prostate.  Therefore, a chronic disability was not shown to have been incurred in service.  

Additionally, as shown in the medical evidence of record, the earliest evidence of either cancer is found in private records over 40 years after discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) and Shaw v. Principi, 3 Vet. App. 365 (1992) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  Therefore, the evidence of record does not show that there was continuity of symptomatology of either cancer since service.  The Board notes that the Veteran has not asserted that he has had skin or prostate cancer since service and he first filed a claim for service connection for his skin and prostate cancers in August 2001, over 55 years following service.  Hence, the record does not show that there was continuity of symptomatology of either skin or prostate cancer since service.  

Furthermore, the evidence of record does not show a nexus between skin and/or prostate cancer and service.  There is no medical opinion of record suggesting that the Veteran's skin and prostate cancers are related to any incident or incidents of service.  While the Board acknowledges the Veteran's belief that his cancers are related to service, including due to radiation exposure in Japan, and that lay statements could, in certain circumstances, constitute competent nexus evidence; in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's experiences in service and the current diagnoses to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding a nexus between his current skin and prostate cancer to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board affords greater probative weight to the advisory opinions.  

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show evidence of cancer in service or shortly after service, continuity of symptomatology or a nexus between the current disability and service.  The evidence also does not show that the Veteran's skin or prostate cancer was due to exposure to ionizing radiation in service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for both prostate cancer as well as skin cancer is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for prostate cancer is denied.  

Service connection for skin cancer is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


